Burks, J. Since the issues ably presented in this class action were substantially the same as the issues in Illinois Education Ass’n., et al. v. State, 28 Ill.Ct.Cl. 379, this Court was prepared to render a similar opinion containing a declaration of Claimants’ rights, as we interpreted them, but leaving the amount of any consequential relief to the discretion of the Legislature. Ill.Rev.Stat. Ch. 110, §57-1/2. In the meantime, Claimants and representatives of other teachers’ pension funds obtained a review of the same issues by the Illinois Supreme Court in People ex rel. Ill. Federation of Teachers, et al. v. Lindberg, et al., (1975), 60 Ill.2d 266. The Illinois Supreme Court did not entirely agree with our opinion as to Claimants’ constitutional, statutory, and contractual rights, but reached the same conclusion that the question of any consequential relief for pension systems that are inadequately funded by the State "is one which, at this time, should be directed to the legislature.” Therefore, this action in the Court of Claims must be and is hereby dismissed and closed.